Citation Nr: 0107579	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
psychoneurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

As will be discussed in greater detail below, in a September 
1976 decision, the Board denied the veteran's claim of 
entitlement to service connection for psychoneurosis.

In August 1998, the veteran filed to reopen his claim of 
entitlement to service connection for psychoneurosis.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit sought in December 1998 on the basis that 
the veteran had failed to submit new and material evidence 
which was sufficient to reopen his claim.  This appeal 
followed.  

In November 2000, the veteran filed a motion for 
reconsideration of the September 1976 Board of Veterans' 
Appeals (Board) decision which denied service connection for 
psychoneurosis.  See 38 C.F.R. § 20.1001 (2000).  The motion 
for reconsideration was denied by the Vice Chairman of Board 
in February 2000.  The record does not indicate that the 
veteran appealed the denial of the motion for reconsideration 
to the United States Court of Appeals for Veterans Claims 
(Court).  Accordingly, the Board may now dispose of the issue 
before it on appeal.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for psychoneurosis in September 1976.  

2.  Evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received since 
the Board's September 1976 decision.


CONCLUSION OF LAW

The Board's September 1976 decision is final.  Evidence 
submitted since the Board's final September 1976 decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for psychoneurosis is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
psychoneurosis.  Implicit in the veteran's presentation is 
the contention that new and material evidence has been 
submitted which is sufficient to reopen his previously denied 
claim. 

In the interest of clarity, the Board will provide a synopsis 
of the law and regulations which are pertinent to this case, 
followed by a brief discussion of the facts and then an 
analysis of the claim on appeal.  


Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (2000).

Service connection for  psychosis may be presumed if such is 
manifested to a degree of 10 percent within one year from the 
date of separation from a period of qualifying active service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991; 38 C.F.R. §§ 3.307, 3.309 (1999).

Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Lay persons without medical training 
or experience are not capable of indicating that a current 
disability exists or that it was caused by their service.  
Competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, the claim must be 
reopened, and the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that VA's duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203 (1999).

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The recently-enacted Veterans Claims Assistance Act of 2000 
[VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
[to be codified at 38 U.S.C. § 5103A], pertaining to VA duty 
to assist veterans in the development of their claims, 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 


Factual background

Previously submitted evidence

A June 1943 service medical record indicates that the veteran 
was observed for exhibiting psychotic symptoms.  On 
questioning, he could not recall his name, rate, or outfit.  
He was admitted to the dispensary for mental observation.  On 
examination, he appeared drowsy.  He was taken off of 
Atabrine.  Four days after admission, he was entirely normal, 
and he was discharged later in June 1943.  The diagnosis was 
psychosis due to Atabrine intoxication.  

The veteran was again hospitalized in February 1944 when it 
was reported that he had created a disturbance in his outfit.  
He had fired his rifle, and he was resistive and 
uncooperative.  On admission to the hospital, his gait was 
staggering, his speech was slurred, he showed incoordination, 
and his breath was reported as that of an alcoholic.  The 
following morning, he admitted to having ingested large 
amounts of "raisin jack".  Examination showed that he was 
well oriented in all spheres, and that he had no memory 
defects, and that his responses were relevant and coherent.  
His affect was appropriate and his sensorium was clear, and 
he denied hallucinatory experiences or delusional ideas.  He 
was mildly depressed and felt ashamed.  During the course of 
the hospitalization, he continued to make good adjustment and 
was very apologetic for his behavior during his previous 
acute alcoholic state.  He was discharged to duty later in 
February 1944.  The diagnostic impression was acute 
alcoholism without psychosis.  

A late March 1944 service medical record notes that the 
veteran had been admitted to the sick list because of 
symptoms of "operations fatigue".  It was indicated that he 
had been confined to the brig while awaiting trial for about 
six weeks and that the confinement had amounted to almost 
solitary confinement, as there were no other occupants in the 
brig during that time.  He was reportedly worried and 
apprehensive over the eventual outcome of his case.  
Examination showed that he was emotionally unstable, cried 
very easily, was unable to sleep at night, and seemed 
excessively nervous.  He was held on the sick list for a 
month because the examining physician felt it would be 
beneficial for his health and welfare.  Treatment consisted 
of bed rest, reassurance, and sedation.  Following 
disposition of his case, he was discharged to duty in April 
1944.  The diagnosis was operational fatigue.  

On service discharge examination in November 1945, histories 
of psychosis due to drug intoxication and of alcoholism were 
reported.  Psychiatric examination was normal.  

In November 1961, the veteran claimed service connection for 
"nervousness"  He contended indicated that his claimed 
"nervousness" began in service and that he had received no 
treatment for it after service.  

On VA examination in March 1972, the veteran reported a 
history of a head injury in December 1964 while working on a 
drilling rig.  The diagnosis was history of head injury.  

On VA psychiatric examination in November 1975, the veteran 
reported that he had been wandering about the country 
roughnecking since service, and that he had quit doing that 
in 1970 due to injuries and "nerves".  Clinically, he was 
rather withdrawn and depressed.  His speech was not 
spontaneous, and his memory, comprehension, insight, and 
judgment did not appear to be grossly impaired.  The 
impression was anxiety neurosis with depressive features, 
superimposed on a rather inadequate personality.  

In February 1976, the veteran's brother wrote a letter 
stating that he had spent a week with the veteran during the 
veteran's furlough from the service, at which time the 
brother noticed that the veteran was very tense and high-
strung.  After service, the veteran became a roughneck and 
continued to work in the oil fields for 28 years without a 
promotion.  

On VA psychiatric examination in May 1976, the diagnoses were 
psychoneurotic depressive reaction; alcoholism with episodic 
excessive drinking, in remission for two years; and possible 
organic brain syndrome, secondary to alcoholism.  

The Board's September 1976 decision

In September 1976, the Board determined that service 
connection was not warranted for psychoneurosis.  It was 
noted that the veteran had had psychiatric symptomatology and 
diagnoses in service, but that he had been normal on service 
discharge examination and had not been diagnosed with a 
psychiatric disability until many years after service.  In 
essence, the Board concluded that the veteran's documented 
in-service emotional problems were acute and transitory in 
nature and were not part of the psychoneurosis which was 
diagnosed many years after service.

Newly submitted evidence

The veteran applied to reopen his claim for service 
connection for psychoneurosis in August 1998.  In doing so, 
he stated that he still had a nervous condition.  

In February 2000, the veteran stated that he did not receive 
treatment for his nervous condition in the years after 
service because he did not have the money to see a doctor or 
for the transportation to go to a VA hospital.  He maintained 
that he still had the same nervous condition which he had in 
service.

Analysis

In September 1976, the Board denied the veteran's claim of 
entitlement to service connection for psychoneurosis.  That 
decision was based on the Board's determination that the 
evidence then of record showed that the veteran's psychiatric 
condition was normal on service discharge examination.  The 
Board further based its decision on the fact that no medical 
evidence demonstrated that there was a relationship between 
the psychoneurosis which was first diagnosed many years after 
service and the symptomatology which the veteran had in 
service.  As noted above, the Board's September 1976 decision 
is final and may reopened only with the submission of new and 
material evidence.

As discussed in greater detail above, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); Hodge, supra.

After a careful review of the record, the Board has concluded 
that the recently received statements from the veteran are 
not new or material.  Accordingly, the claim may not be 
reopened.  

In essence, the newly submitted evidence consists of 
statements from the veteran indicting that he continues to 
experience a psychiatric problem which he believes is related 
to the incidents documented in his service medical records.  
The veteran also has attempted to explain why he did not 
receive treatment for his claimed psychiatric problem after 
leaving service.

In essence, the veteran's statements are cumulative of 
similar statements made prior 
to and of record at the time of the Board's September 1976 
decision.  

The veteran's recent assertion of the existence of a 
"nervous condition" is cumulative of the evidence eof 
record in September 1976, including the report of a November 
1975 VA psychiatric examination report which was previously 
considered, showing that he had a psychoneurosis.  His 
assertion that he did not receive treatment for a psychiatric 
problem in the years immediately after service is also 
cumulative.  There was already evidence of record, namely his 
November 1961 claim, which indicated that he had not received 
any treatment for a psychiatric problem after service.  

The veteran's February 2000 opinion that he had the same 
nervous disorder which he had in service is cumulative of his 
prior assertion to this same effect, which was considered and 
rejected by the Board in September 1976.  In addition, this 
statement constitutes a lay opinion on a medical matter which 
cannot be considered by the Board in reopening the claim in 
any event.  See Espiritu, supra.
 
In short, all of the evidence which has been submitted since 
the September 1976 denial of service connection for 
psychoneurosis by the Board is cumulative of evidence which 
was previously considered.  In addition, such newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
additional evidence is not new or material.  Since new and 
material evidence has not been submitted, the veteran's claim 
of entitlement to service connection for a psychiatric 
disability may not be reopened.  The benefit sought on appeal 
remains denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for psychoneurosis 
is not reopened and remains denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



